Name: Commission Regulation (EEC) No 1531/87 of 1 June 1987 on the supply of one lot of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 6 . 87 Official Journal of the European Communities No L 143/ 13 COMMISSION REGULATION (EEC) No 1531/87 of 1 June 1987 on the supply of one lot of skimmed-milk powder as food aid general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid as last amended by Regulation (EEC) No 3826/85 ( ®) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 773/87 (4), and in particular Article 7 (5) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 300 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply skim ­ med-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12 . 1986, p. 1 . 0 OJ No L 29, 4. 2. 1986, p. 3 . (3) OJ No L 148, 28 . 6 . 1968 , p. 13 . {*) OJ No L 78 , 20 . 3 . 1987, p. 1 . 0 OJ No L 142, 1 . 6 . 1983, p. 1 . (6) OJ No L 371 , 31 . 12. 1985, p . 1 . No L 143/ 14 Official Journal of the European Communities 3 . 6 . 87 ANNEX Notice of invitation to tender (') Description of the lot A 1986  Action No 417/87 Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1987 WFP Gambia fob 300 tonnes Community market Annex I B of Regulation (EEC) No 1354/83 25 kilograms 'ACTION No 417/87 / GAMBIA 0062504 / ACTION OF THE WORLD FOOD PROGRAMME / BANSUL' Before 31 July 1987 22 June 1987 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (2) (3) 6. Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous Before 15 August 1987 29 June 1987 (4) (5) (6) (7) (8) 3 . 6 . 87 Official Journal of the European Communities No L 143/ 15 Notes ( 1 ) This Annex, together with the notice published in Official Journal No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal No C 103 of 16 April 1987, page 4. (3) As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate , place and other circumstances concerning shipment. (4) Commission delegate to contact by the successful tenderer : see list published in Official Journal No C 227 of 7 September 1985, page 4. (5) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (6) The successful tenderer shall transmit a health certificate to the beneficiary's representatives at the time of delivery. (7) Veterinary certificate issued by an official entity stating that the product was processed from pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (8) The successful tenderer shall transmit a certificate of origin to the beneficiaries at the time of delivery.